

116 HR 3965 IH: Hospital Price Transparency and Disclosure Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3965IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Lipinski introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for enhancements to requirements for public
			 disclosure of hospital price data.
	
 1.Short titleThis Act may be cited as the Hospital Price Transparency and Disclosure Act. 2.Enhancing public disclosure of hospital price dataSection 2718(e) of the Public Health Service Act is amended—
 (1)by striking charges.—Each hospital and inserting  charges.—(1)In generalEach hospital; and (2)by adding at the end the following new paragraphs:
				
 (2)FormatThe guidelines developed under paragraph (1) shall provide that all standard charges described in paragraph (1) are published in a uniform, machine-readable format.
					(3)Public posting of data
 (A)Public posting of dataThe guidelines developed under paragraph (1) shall provide that the standard charges described in paragraph (1) shall be made public by hospitals through a process specified by the Secretary under which the standard charges are submitted by the hospitals to the Secretary and the Secretary promptly posts the standard charges on the official public Internet site of the Department of Health and Human Services. Such data shall be set forth in a manner that promotes charge comparison among hospitals and in a manner that compares the price data for an item or service submitted by the hospital with the price payable for the same item or service under title XVIII of the Social Security Act.
 (B)AccessIn carrying out subparagraph (A), the Secretary shall create application programming interfaces and take any other necessary steps to facilitate access to data submitted pursuant to paragraph (1) to third parties seeking to present such data in a consumer-friendly format.
 (C)Notice of availabilityEach hospital required to submit data under this subsection shall prominently post at each admission site of the hospital a notice of the availability of the data so submitted on the official public Internet site under subparagraph (A).
 (4)Civil monetary penaltyThe Secretary may impose a civil monetary penalty of not more than $10,000 for each knowing violation of paragraph (1) or (3)(C) by a hospital. The provisions of subsection (i)(2) of section 351A shall apply with respect to civil monetary penalties under this paragraph in the same manner as such provisions apply to civil monetary penalties under subsection (i)(1) of such section.
 (5)Method for determining actual chargeNot later than 18 months after the date of the enactment of the Hospital Price Transparency and Disclosure Act, the Secretary shall pursuant to rulemaking develop a method to determine and make publicly available information on total amounts actually negotiated for and charged by a hospital to patients for the items and services appearing on its standard charge list, and accepted by the hospital as payment in full. In determining the method for the disclosure of such negotiated charges, the Secretary may take steps to reduce the risk of the anti-competitive use of such data or market collusion, such as by using averages, ranges, rankings, trends, or other means as the Secretary determines reasonable.
 (6)ReportsBeginning not later than 18 months after the date of the enactment of the Hospital Price Transparency and Disclosure Act, and annually thereafter, the Secretary shall make public on the Internet site described in paragraph (3)(A) a report analyzing trends in standard and negotiated charges over time, analyzing trends in standard and negotiated rates relative to Medicare payments, and providing recommendations as needed on statutory changes to increase medical price transparency and public insight into health care pricing..
			